DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,283,376 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because though not verbatim, they claim the same invention as claims 1-16 of the above US Patent.
Applicant is advised that should claim 21 be found allowable, claim 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, in line 7, the recitation “reconverting the DC electric power into a second source of AC electric power at a first motor inverter” is indefinite. Lines 4-6 of claim 30 already recite a second source of AC electric power. The source of AC power in lines 4-6 come from the generator while the source of AC power in line 7 come from the motor inverter. 
The Examiner suggests amending the recitation to recite “reconverting the DC electric power into a [[second]] third source of AC electric power at a first motor inverter”. Subsequently, line 8 should recite “reconverting the DC electric power into a [[third]] fourth source of AC electric power at a second motor inverter”.
Further dependent claims 32-36 need to be amended based on the Examiner’s suggestion. 
Regarding claim 36, the recitation “applying the second source of AC electric power from the generator inverter to the one of the first electric propulsor or the second electric propulsor” is indefinite. It is not the generator inverter that supplies AC power to the first or second electric propulsor but the first motor inverter that does. The Examiner suggests amending the recitation to recite “applying the second source of AC electric power from the [[generator]] first motor inverter to the one of the first electric propulsor or the second electric propulsor”.
Regarding claim 37, the recitation “applying the second source of AC electric power from the generator inverter to the one of the first electric propulsor and the third electric propulsor” is indefinite. The generator inverter is a source of DC power not AC power. The Examiner suggests amending the recitation to recite “applying the second source of AC electric power from the generator [[inverter]] to the one of the first electric propulsor and the third electric propulsor”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 30-31, and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180118356 A1 to Armstrong et al. 
Regarding claim 21, Armstrong et al. discloses a system comprising:
a thermal engine [0021]; 
a generator (Fig. 1: 102) coupled to the thermal engine [0021]; 
a first electric propulsor (108A) operatively connected to the generator to receive alternating current (AC) electric power therefrom; 
a second electric propulsor (109A); 
a third electric propulsor (108B) operatively connected to the generator to receive AC electric power therefrom; 
a fourth electric propulsor (109N); 
a generator inverter (122) operatively connected to the generator (102) to convert AC electric power to direct current (DC) electric power; 
a first motor inverter (124A) operatively connected to the generator inverter (122) and selectively connected to the second electric propulsor (109A), the first motor inverter configured to: receive the DC electric power from the generator inverter (122); convert the DC electric power to AC electric power; and provide the second electric propulsor (109A) with the converted AC electric power; and 
a second motor inverter (124N) operatively connected to the generator inverter (122) and selectively connected to the fourth electric propulsor (109N), the second motor inverter configured to: receive the DC electric power from the generator inverter (122); convert the DC electric power to AC electric power; and provide the fourth electric propulsor (109N) with the converted AC electric power.
Regarding claim 22, Armstrong et al. discloses the generator inverter and the first motor inverter are operatively connected to a DC power source (Fig. 1: 120).
Regarding claim 30, Armstrong et al. discloses a method comprising:
generating a first source of alternating current (AC) electric power from a generator (Fig. 1: 102) and providing the AC electric power from the generator to at least one of a first electric propulsor (108A) or a third electric propulsor (108B); 
generating a second source of AC electric power (vertical AC going down) from the generator (102); 
converting the second source of AC electric power into direct current (DC) electric power at a generator inverter (122); 
reconverting the DC electric power into a second source of AC electric power at a first motor inverter (124A); 
reconverting the DC electric power into a third source of AC electric power at a second motor inverter (124N); 
selectively providing the second source of AC electric power to a second electric propulsor (109A) from the first motor inverter; and 
selectively providing the third source of AC electric power to a fourth electric propulsor (109N) from the second motor inverter.
Regarding claim 31, Armstrong et al. discloses providing DC electric power to the first motor inverter and to the generator inverter from a DC power source (Fig. 1: 120).
Regarding claim 39, Armstrong et al. discloses a system comprising:
a thermal engine [0021]; 
a generator (Fig. 1: 102) coupled to the thermal engine [0021]; 
a first electric propulsor (108A) operatively connected to the generator to receive alternating current (AC) electric power therefrom; 
a second electric propulsor (109A); 
a third electric propulsor (108B) operatively connected to the generator to receive AC electric power therefrom; 
a fourth electric propulsor (109N); 
a generator inverter (122) operatively connected to the generator (102) to convert AC electric power to direct current (DC) electric power; 
a first motor inverter (124A) operatively connected to the generator inverter (122) and selectively connected to the second electric propulsor (109A), the first motor inverter configured to: receive the DC electric power from the generator inverter (122); convert the DC electric power to AC electric power; and provide the second electric propulsor (109A) with the converted AC electric power; and 
a second motor inverter (124N) operatively connected to the generator inverter (122) and selectively connected to the fourth electric propulsor (109N), the second motor inverter configured to: receive the DC electric power from the generator inverter (122); convert the DC electric power to AC electric power; and provide the fourth electric propulsor (109N) with the converted AC electric power.
Regarding claim 40, Armstrong et al. discloses at least one of: the generator inverter and the first motor inverter are operatively connected to a DC power source (Fig. 1: 120); the first motor inverter is selectively connected to the first electric propulsor and the second electric propulsor; the second motor inverter is selectively connected to the third electric propulsor and the fourth electric propulsor; the generator inverter is selectively connected to a stator of the generator, and at least one of the first electric propulsor or the third electric propulsor; a stator of the generator is selectively connected to at least one of the first electric propulsor or the third electric propulsor; or wherein one of: the first electric propulsor and the second electric propulsor are configured for mounting to a first wing of an aircraft, and wherein the third electric propulsor and the fourth electric propulsor are configured for mounting to a second wing of the aircraft; the first electric propulsor and the third electric propulsor are configured for mounting to a first wing of an aircraft, and wherein the second electric propulsor and the fourth electric propulsor are configured for mounting to a second wing of the aircraft; or the first electric propulsor is configured for mounting to a first wing of an aircraft, and wherein the second electric propulsor is configured for mounting to a second wing of the aircraft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-29 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180118356 A1 to Armstrong et al. in view of US 20160365810 A1 to Armstrong et al. (‘810).
Regarding claim 23, Armstrong et al. discloses a system as described above. 
However, it fails to disclose the first motor inverter is selectively connected to the first electric propulsor and the second electric propulsor.
Armstrong et al. (‘810) teaches the first motor inverter (Fig. 1: 9) is selectively connected (5E and 5C) to the first electric propulsor (6A) and the second electric propulsor (6B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the motor inverter connection as disclosed by Armstrong et al. (‘810) to the system disclosed by Armstrong et al.
One would have been motivated to do so to apply AC power to both the first and second electrical propulsor. 
Regarding claim 24, Armstrong et al. discloses a system as described above. 
However, it fails to disclose the second motor inverter is selectively connected to the third electric propulsor and the fourth electric propulsor.
Armstrong et al. (‘810) teaches the second motor inverter (Fig. 1: 9) is selectively connected (5E and 5C) to the third electric propulsor (6A) and the fourth electric propulsor (6B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the motor inverter connection as disclosed by Armstrong et al. (‘810) to the system disclosed by Armstrong et al.
One would have been motivated to do so to apply AC power to both the third and fourth electrical propulsor. 
Regarding claim 25, Armstrong et al. discloses a system as described above. 
However, it fails to disclose the generator inverter is selectively connected to a stator of the generator, and at least one of the first electric propulsor or the third electric propulsor.
Armstrong et al. (‘810) teaches the generator inverter (Fig. 1: 8) is selectively connected (5A) to a stator of the generator (2), and at least one of the first electric propulsor (6A) or the third electric propulsor (6B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the generator inverter connection as disclosed by Armstrong et al. (‘810) to the system disclosed by Armstrong et al.
One would have been motivated to do so to selectively apply AC power.
Regarding claim 26, Armstrong et al. discloses a system as described above. 
However, it fails to disclose a stator of the generator is selectively connected to at least one of the first electric propulsor or the third electric propulsor.
Armstrong et al. (‘810) teaches a stator of the generator (Fig. 1: 2) is selectively connected (5B and 5F) to at least one of the first electric propulsor (6A) or the third electric propulsor (6B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the generator connection as disclosed by Armstrong et al. (‘810) to the system disclosed by Armstrong et al.
One would have been motivated to do so to selectively apply AC power.
Regarding claims 27-29, Armstrong et al. discloses a system as described above including different electrical propulsors on different wings (Fig. 3B)
However, it fails to disclose the limitations from claims 27-29.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the propulsor/wing configuration as recited in claims 27-29, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
One would have been motivated to do so for desired distribution of power. 
Regarding claim 32, Armstrong et al. discloses a system as described above. 
However, it fails to disclose selectively providing the second source of AC electric power to the first electric propulsor from the first motor inverter.
Armstrong et al. (‘810) teaches selectively (Fig. 1: 5E) providing the second source of AC electric power to the first electric propulsor (6A) from the first motor inverter (9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the motor inverter connection as disclosed by Armstrong et al. (‘810) to the method disclosed by Armstrong et al.
One would have been motivated to do so to apply AC power to both the third and fourth electrical propulsor. 
Regarding claim 33, Armstrong et al. discloses a system as described above. 
However, it fails to disclose selectively providing the third source of AC electric power to the third electric propulsor from the second motor inverter.
Armstrong et al. (‘810) teaches selectively (Fig. 1: 5E) providing the third source of AC electric power to the third electric propulsor (6A) from the second motor inverter (9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the generator inverter connection as disclosed by Armstrong et al. (‘810) to the method disclosed by Armstrong et al.
One would have been motivated to do so to selectively apply AC power.
Regarding claim 34, Armstrong et al. discloses a system as described above. 
However, it fails to disclose disconnecting the generator from the first electric propulsor; applying the second source of AC electric power from the first motor inverter to the first electric propulsor while the generator is disconnected from the first electric propulsor; adjusting power to the first electric propulsor by the first motor inverter so as to match a frequency of the first electric propulsor to a frequency of the generator; and reconnecting the generator to the first electric propulsor.
Armstrong et al. (‘810) teaches disconnecting the generator from the first electric propulsor (Fig. 3A: 5B); applying the second source of AC electric power from the first motor inverter to the first electric propulsor (5E) while the generator is disconnected from the first electric propulsor (5B); adjusting power to the first electric propulsor by the first motor inverter so as to match a frequency of the first electric propulsor with a frequency of the generator [0062]; and reconnecting the generator to the first electric propulsor (Fig. 3B: 5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the synchronizing step as disclosed by Armstrong et al. (‘810) to the method disclosed by Armstrong et al.
One would have been motivated to do so to maintain stable operation of the system.
Regarding claim 35, Armstrong et al. discloses a system as described above. 
However, it fails to disclose resynchronizing a frequency of the first electric propulsor with a frequency of the generator by modulating and applying the second source of AC electric power from the first motor inverter to the first electric propulsor.
Armstrong et al. (‘810) teaches resynchronizing a frequency of the first electric propulsor with a frequency of the generator by modulating and applying the second source of AC electric power from the first motor inverter to the first electric propulsor [0062].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the resynchronizing step as disclosed by Armstrong et al. (‘810) to the method disclosed by Armstrong et al.
One would have been motivated to do so to maintain stable operation of the system. 
Regarding claim 36, Armstrong et al. discloses a system as described above. 
However, it fails to disclose disconnecting the generator from the one of the first electric propulsor and the third electric propulsor; applying the second source of AC electric power from the generator inverter to the one of the first electric propulsor or the second electric propulsor; adjusting power to the one of the first electric propulsor and the third electric propulsor so as to match a frequency of the one of the first electric propulsor and the third electric propulsor with a frequency of the generator; and reconnecting the generator to the one of the first electric propulsor or the third electric propulsor.
Armstrong et al. (‘810) teaches disconnecting the generator from the one of the first electric propulsor and the third electric propulsor (Fig. 3A: 5B); applying the second source of AC electric power from the generator inverter to the one of the first electric propulsor or the second electric propulsor (5E); adjusting power to the one of the first electric propulsor and the third electric propulsor so as to match a frequency of the one of the first electric propulsor and the third electric propulsor with a frequency of the generator [0062]; and reconnecting the generator to the one of the first electric propulsor or the third electric propulsor (Fig. 3B: 5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the synchronizing step as disclosed by Armstrong et al. (‘810) to the method disclosed by Armstrong et al.
One would have been motivated to do so to maintain stable operation of the system.
Regarding claim 37, Armstrong et al. discloses a system as described above. 
However, it fails to disclose resynchronizing a frequency of the one of the first electric propulsor and the third electric propulsor with a frequency of the generator by modulating and applying the second source of AC electric power from the generator inverter to the one of the first electric propulsor and the third electric propulsor.
Armstrong et al. (‘810) teaches resynchronizing a frequency of the one of the first electric propulsor and the third electric propulsor with a frequency of the generator by modulating and applying the second source of AC electric power from the generator inverter to the one of the first electric propulsor and the third electric propulsor [0062].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the resynchronizing step as disclosed by Armstrong et al. (‘810) to the method disclosed by Armstrong et al.
One would have been motivated to do so to maintain stable operation of the system.
Regarding claim 38, Armstrong et al. discloses a system as described above. 
However, it fails to disclose the first source of AC electric power is generated from a first generator stator of the generator, and the second source of AC electric power is generated from a second generator stator of the generator, and wherein the first source of AC electric power is selectively provided to the first electric propulsor and the third electric propulsor.
Armstrong et al. (‘810) teaches the first source of AC electric power is generated from a first generator stator of the generator, and the second source of AC electric power is generated from a second generator stator of the generator, and wherein the first source of AC electric power is selectively provided to the first electric propulsor and the third electric propulsor [0017].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the generator configuration as disclosed by Armstrong et al. (‘810) to the method disclosed by Armstrong et al.
One would have been motivated to do so to improve control of the electric propulsors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832